EXHIBIT 10.76

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 16, 2006, by and between Meade Instruments Corp., a Delaware
corporation (the “Company”) and Steven Murdock (“Executive”).

R E C I T A L S:



  A.   WHEREAS, Executive beneficially owns shares of the Company’s Common
Stock, $0.01 par value per share (the “Common Stock”); and



  B.   WHEREAS, Executive and the Company are parties to that certain Executive
Severance Agreement, dated as of the date hereof, pursuant to which, among other
things, the Company agreed to provide resale registration rights regarding
Executive’s Common Stock.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Definitions

As used in this Agreement, the following terms shall have the following
respective meanings:

1.1 “Commission” shall mean the Securities and Exchange Commission or any other
U.S. federal agency at the time administering the Securities Act.

1.2 “Common Stock” shall mean shares of the Company’s Common Stock, $0.01 par
value per share.

1.3 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

1.4 “Registrable Securities” shall mean the shares of Common Stock that were
beneficially owned by Executive as of May 8, 2006.

1.5 The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

1.6 “Registration Expenses” shall mean all expenses, excluding Selling Expenses,
incurred by the Company in complying with Section 2.1 hereof, including all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel and accountants for the Company, and blue sky
fees.

1.7 “Restricted Securities” shall mean any Registrable Security except any such
Registrable Security that (i) has been sold by Executive pursuant to an
effective registration statement under the Securities Act, (ii) has been
transferred by Executive in compliance with Rule 144 under the Securities Act
(or any successor provision thereto) such that after such transfer, the
transferred securities are no longer “restricted securities” as such term is
defined under Rule 144, or is transferable pursuant to paragraph (k) of Rule 144
(or any successor provision thereto), or (iii) may be sold under Rule 144, or a
successor rule, in a three-month period along with all other Registrable
Securities then held by Executive.

1.8 “Securities” shall mean Common Stock.

1.9 “Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar United States federal statute and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.

1.10 “Selling Expenses” shall mean all underwriting discounts, selling
commissions and any stock transfer taxes applicable to the Registrable
Securities registered by Executive and all legal and accounting fees and
expenses incurred by Executive in connection with any registration or proposed
registration hereunder.

2. Registration Rights.

2.1 Registration on Form S-3.

(a) Registration. Within ninety (90) days following the date of this Agreement,
the Company will file for registration of the resale by Executive of all of the
Registrable Securities then held by Executive.

(b) Limitations. Notwithstanding the foregoing, the Company shall not be
obligated to take any action pursuant to this Section 2.1: (i) if Executive is
not re-elected by the Company’s stockholders to the Company’s Board of Directors
at the Company’s 2006 Annual Meeting of Stockholders, (ii) if Form S-3 is not
available to the Company for such offering of the Registrable Securities by
Executive; (iii) in any particular jurisdiction in which the Company would be
required to execute a general consent to service of process in effecting such
registration, qualification or compliance unless the Company is already subject
to service in such jurisdiction and except as may be required by the Securities
Act; or (iv) if the Company has already effected one registration on Form S-3
for Executive pursuant to this Section 2.1.

2.2 Expenses of Registration.

(a) Registration Expenses. The Company shall bear all Registration Expenses in
connection with the registration pursuant to Section 2.1.

(b) Selling Expenses. All Selling Expenses relating to securities registered on
behalf of Executive shall be borne by Executive.

2.3 Registration Procedures. In the case of each registration effected by the
Company pursuant to this Agreement, the Company will:

(a) keep Executive advised in writing as to the initiation of such registration,
qualification and compliance and as to the completion thereof;

(b) subject to the timing described in Section 2.1(a), as soon as practicable,
prepare and file with the Commission a registration statement with respect to
such securities and use its commercially reasonable efforts to cause such
registration statement to promptly become and remain effective until the earlier
of (I) the sale under such registration statement of all the Registrable
Securities registered thereunder, (II) such time as Form S-3 is no longer
available to the Company for such offering of the Registrable Securities by
Executive, (III) July 31, 2009; and (IV) at such time as the Registrable
Securities then held by Executive cease to be Restricted Securities; provided,
however, that if prior to the expiration of the time period specified in this
paragraph (b) Executive executes and honors a lockup agreement in accordance
with Section 2.9 of this Agreement, then the 180 day period referred to in this
paragraph (b) shall be extended by the number of days that Executive is subject
to the lockup;

(c) furnish to Executive such reasonable number of copies of the final
prospectus in order to facilitate the public offering of such securities;

(d) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;

(e) notify Executive at any time when a prospectus relating to Registrable
Securities is required to be delivered under the Securities Act of the happening
of any event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements made therein not misleading in the light of the
circumstances then existing; and

(f) provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.

2.4 Indemnification.

(a) By Company. To the extent permitted by law, the Company will indemnify and
hold harmless Executive, legal counsel, accountants and agents for Executive,
any underwriter (as defined in the Securities Act) for Executive and each
person, if any, who controls Executive or such underwriter within the meaning of
the Act or the Exchange Act, against any losses, claims, damages, or liabilities
(joint or several) to which they or any of them may become subject under the
Securities Act, the Exchange Act or any state securities laws, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
from or are based upon any of the following statements, omissions or violations
(collectively a “Violation”): (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement (including
any incorporated document), including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto; (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities laws; and the
Company will reimburse Executive, legal counsel, accountants and agents and each
such underwriter or controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, however, that the
indemnity agreement contained in this Section 2.4(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability, or action to the extent that it
arises from or is based upon a Violation that occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by Executive, or any legal counsel, accountant, agent or
any underwriter or controlling person for Executive; provided further, however,
that the foregoing indemnity agreement with respect to any preliminary
prospectus shall not inure to the benefit of Executive, legal counsel,
accountants, agent or any underwriter, or any person controlling any
underwriter, from whom the person asserting any such losses, claims, damages or
liabilities purchased shares in the offering, if a copy of the prospectus (as
then amended or supplemented if the Company shall have furnished any amendments
or supplements thereto) was not sent or given by or on behalf of Executive or
any such underwriter to such person, if required by law to have been so
delivered, at or prior to the written confirmation of the sale of the shares to
such person, and if the prospectus (as so amended or supplemented) would have
cured the defect giving rise to such loss, claim, damage or liability. If
Executive is represented by counsel other than counsel for the Company, the
Company will not be obligated under this Section 2.4(a) to reimburse legal fees
and expenses of more than one counsel on behalf of Executive.

(b) By Executive. To the extent permitted by law, Executive will indemnify and
hold harmless the Company, each of its directors, each of its officers who have
signed the registration statement, each person, if any, who controls the Company
within the meaning of the Securities Act, legal counsel and accountants for the
Company, any underwriter (within the meaning of the Securities Act) for the
Company, any person who controls such underwriter, any other person selling
securities in such registration statement or any of its directors or officers or
any person who controls such person against any losses, claims, damages or
liabilities (joint or several) to which any of the foregoing persons may become
subject, under the Securities Act, the Exchange Act or any state securities
laws, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereto) arise from or are based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished by Executive expressly for use
in connection with such registration; and Executive will reimburse any person
intended to be indemnified pursuant to this Section 2.4(b) for any legal or
other expenses reasonably incurred by such person in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section 2.4(b)
shall not apply to amounts paid in settlement of any such loss, claim damage,
liability or action if such settlement is effected without the consent of
Executive (which consent shall not be unreasonably withheld), provided, that
with respect to Executive, in no event shall any indemnity under this Subsection
2.4(b) exceed the net proceeds from the offering received by Executive, unless
such liability arises out of or is based on willful misconduct by Executive.

(c) Procedures. Each party entitled to indemnification under this Section 2.4
(the “Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Agreement unless the failure to give such notice is
materially prejudicial to an Indemnifying Party’s ability to defend such action
and provided further, that the Indemnifying Party shall not assume the defense
for matters as to which there is a conflict of interest or separate and
different defenses. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.

(d) Contribution. If the indemnification provided for in this Section 2.4 is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any loss, liability, claim, damage, or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage, or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

2.5 Information by Executive. Executive shall furnish to the Company such
information regarding Executive or the Registrable Securities held by him and
the distribution proposed by him as the Company may request in writing and only
as shall be necessary to enable the Company to comply with the provisions hereof
in connection with any registration, qualification or compliance referred to in
this Agreement. Executive also agrees, if requested, to advise the Company of
sales of shares made by Executive during the term of this Agreement.

2.6 Assignment. Neither this Agreement nor any of the rights granted to
Executive hereunder are assignable by Executive.

2.7 Termination. The rights granted pursuant to this Section 2 shall terminate
on the earlier of (i) the sale under such registration statement of all the
Registrable Securities registered thereunder, (ii) such time as Form S-3 is no
longer available to the Company for such offering of the Registrable Securities
by Executive, (iii) July 31, 2009, and (iv) at such time as the Registrable
Securities then held by Executive cease to be Restricted Securities; provided,
however, that if prior to the expiration of the time period specified in
Section 2.3(b) Executive executes and honors a lockup agreement in accordance
with Section 2.9 of this Agreement, then the 180 day period referred to in this
Section 2.7 shall be extended by the number of days that Executive is subject to
the lockup.

2.8 Material Information. In the event the Company issues to Executive a notice
under Section 2.3(e) hereof, Executive agrees not to sell or otherwise
distribute any Registrable Securities covered by the prospectus in question
until such time as the Company shall have delivered a notice stating that such
prospectus no longer includes an untrue statement of material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements made therein not misleading in the light of the circumstances then
existing or the Company delivers to Executive an amended prospectus that does
not include an untrue statement of material fact or omits to state a material
fact required to be stated therein or necessary to make the statements made
therein not misleading in the light of the circumstances then existing.

2.9 “Market Stand-Off” Agreement. Executive hereby agrees that he shall, to the
extent requested by the Company or an underwriter or placement agent of the
Common Stock (or other securities of the Company), enter into the same lockup
agreement as is entered into by each director of the Company in connection with
a registered offering by the Company of its securities. The underwriters in
connection with an underwritten public offering by the Company are intended
third party beneficiaries of this Section 2.9 and shall have the right, power
and authority to enforce the provisions hereof as though they were a party
hereto. In order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to the Registrable Securities of
Executive during any such market stand-off period.

3. Miscellaneous.

3.1 Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California without regard to principles of
conflict of laws.

3.2 Arbitration. As a material inducement to enter into this Agreement, to the
fullest extent allowed by law, any controversy, claim or dispute between
Executive and the Company (and/or any of its owners, directors, officers,
employees, agents, or related entities) relating to or arising out of the terms
hereof or of Executive’s employment or the cessation of that employment will be
submitted to final and binding arbitration before a single neutral arbitrator in
Orange County, California for determination in accordance with the American
Arbitration Association’s (“AAA”) National Rules for the Resolution of
Employment Disputes, as the exclusive remedy for such controversy, claim or
dispute. In any such arbitration, the parties may conduct discovery to the same
extent as would be permitted in a court of law. The arbitrator shall issue a
written decision, and shall have full authority to award all remedies which
would be available in court. The Company shall pay the arbitrator’s fees and any
AAA administrative expenses. Any judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Possible
disputes covered by the above include (but are not limited to) breach of
contract, torts, violation of public policy, discrimination, harassment, or any
other terms or conditions hereof or employment-related claims or any other
statutes or laws relating to an employee’s relationship with his/her employer,
regardless of whether such dispute is initiated by Executive or the Company.
Thus, this bilateral arbitration agreement fully applies to any and all claims
that the Company may have against Executive, including but not limited to,
claims for misappropriation of Company property, disclosure of proprietary
information or trade secrets, interference with contract, trade libel,
conversion, breach of fiduciary duty, gross negligence, or any other claim for
alleged wrongful conduct or breach of the duty of loyalty by an employee. BY
AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH EXECUTIVE AND THE COMPANY
GIVE UP ALL RIGHTS TO TRIAL BY JURY. This bilateral arbitration agreement is to
be construed as broadly as is permissible under relevant law. In connection with
any arbitration proceeding commenced hereby, the prevailing party shall be
entitled to reimbursement of its reasonable attorney’s fees and costs, including
arbitrator fees.

3.3 Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof. This Agreement or any term hereof may be amended, waived, discharged or
terminated by a written instrument signed by the President of the Company and
Executive.

3.4 Notices, etc. All notices and other communications required or permitted
hereunder shall be deemed given if in writing and mailed by registered or
certified mail, postage prepaid, or otherwise delivered by hand or by messenger,
addressed (a) if to Executive, at such address as set forth on the signature
page attached to this Agreement, or at such other address as Executive shall
have furnished to the Company in writing, or (b) if to the Company, at the
address of its principal offices and addressed to the attention of the Corporate
Secretary or at such other address as the Company shall have furnished to
Executive.

3.5 Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

3.6 Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

3.7 Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

1

IN WITNESS WHEREOF, the undersigned has executed this REGISTRATION RIGHTS
AGREEMENT as of the date set forth above.

     
“COMPANY”
  MEADE INSTRUMENTS CORP.,
a Delaware corporation
 
   
 
  /s/ Mark D. Peterson
 
   
 
  Name: Mark D. Peterson
Title: SVP, General Counsel and Secretary
 
   
“EXECUTIVE”
  /s/ Steven Murdock
 
   
 
  Steven Murdock
 
   

2